EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule 13D to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned. Date:June 6, 2014 FINANCIAL EDGE FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing Member Managing Member FINANCIAL EDGE-STRATEGIC FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing Member Managing Member PL CAPITAL/FOCUSED FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing Member Managing Member GOODBODY/PL CAPITAL, L.P. By:GOODBODY/PL CAPITAL, LLC General Partner By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing Member Managing Member GOODBODY/PL CAPITAL, LLC By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing Member Managing Member PL CAPITAL ADVISORS, LLC By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing Member Managing Member PL CAPITAL, LLC By:/s/ John W. Palmer/s/ Richard J. Lashley John W. PalmerRichard J. Lashley Managing Member Managing Member By:/s/ John W. Palmer John W. Palmer By:/s/ Richard J. Lashley Richard J. Lashley 2
